287 F.2d 410
61-1 USTC  P 9173
Margaret BELL and Estate of Lucille Nestley, Deceased, ByEdward J. Nestley, Administrator, Appellants,v.William GRAY, Cistrict Director of Internal Revenue andSeldon R. Glenn, Former Collector of InternalRevenue, Appellees.
No. 14186.
United States Court of Appeals Sixth Circuit.
Dec. 19, 1960.

Sol Goodman, Cincinnati, Ohio, Goodman & Goodman, Cincinnati, Ohio, on brief, for appellants.
Louise Foster, Department of Justice, Washington, D.C., Charles K. Rice, Asst. Atty. Gen., Lee A. Jackson and Meyer Rothwacks, Attorneys, Department of Justice, Washington, D.C. and Jean L. Auxier, U.S. Atty., Lexington, Ky., on brief, for appellees.
Before McALLISTER, Chief Judge, and MARTIN and MILLER, Circuit Judges.

ORDER.

1
The above cause coming on to be heard on the record, the briefs of the parties, and the argument of counsel in open court, and the court being duly advised:


2
Now, therefore, it is ordered, adjudged and decreed that the judgment of the District Court, 191 F. Supp. 328, be affirmed upon the opinion of Judge Swinford.